HAMILTON, J,'
.Rqsalie-Vangerovsky brought an action for damages for- the alleged breach of a written contract. for purchase of • real estate, against William Zeter in the Hamilton Common Pleas. Zeter, in his answer,; averred that he. signed a .contract for the purchase of the property from the Van Realty Co.f and placed the contract in the-hands of .one, Walters, a-broker, who returned a duplicate signed by Rosalie Vangerovsky.- Zeter alleged that he immediately disaffirmed and repudiated the contract and. stopped payment -on a check, given to Walters to use as. down payment, and which was made .payable to the Realty Co. At the close of Vangerovsky’s ; evidence, Zeter made a motion fop .a directed, verdict which was granted, and judgment was. rendered- in his favor.-,
i Vangerovsky prosecuted.error and contended that the Realty Co. was her-.duly appointed and authorized agent, and that Zeter knew the Company was her agent when, the contract was’■ signed, that he knew ' she -was the legal owner of the property at the time contract to purchase was executed..
• Two questions -raised aré: 1. .Was1 Vanger-ovsky ah ¡undisclosed principal ? 2.. Under the contract .can she1 maintain'her action for damages? The Court of Appeals held:.:, .
'T. Testimony 'by a member of the Company to the'effect that he told Walters, when negotiátioñs were on, that' Vangerovsky owned the'pVóperty and- he : testified láter-¡that this-information was given Walters when the con-tract- was' signed',‘tends: to- show that1 Walters whs ageht of Zeter; ánd‘that; h'é' knéw'Vangér-' ovsky was the owners."11'V <• ’ w-Vi-m m ,1
2. Contráete' bf guaranty or" indemnity -dr" question of personal confidence or trust, are exceptions to „,the rulé' thát an undisclosed principal máy maintain an action on a. contract entered into in his béhalf by' an agent.
3. The guarantee' of ' title ' in the contract certainly involved a question of trust and confidence. It" may" be that defendant willing to accept a general warranty from the Rpalty., Company but not from Vangerovsky.’ It is a. warranty of personal nature and Zeter had the right to choose from whom he would be willing to accept the warranty. • ,
4. Zeter had a right to rescind the contract, this being one of the exceptions to the general rule that an undisclosed principal can sue on contract entered into by the agent. Judgment of lower affirmed.